Exhibit 2.1 Execution Copy AGREEMENT AND PLAN OF MERGER BY AND BETWEEN BRYN MAWR BANK CORPORATION AND ROYAL BANCSHARES OF PENNSYLVANIA, INC. TABLE OF CONTENTS ARTICLE I CERTAIN DEFINITIONS 2 Certain Definitions. 2 ARTICLE II THE MERGER 13 Merger. 13 Effective Time. 14 Articles of Incorporation and Bylaws. 14 Directors and Officers of Surviving Corporation. 14 Effects of the Merger. 14 Tax Consequences. 14 Possible Alternative Structures. 15 Bank Merger. 15 Absence of Control. 15 ARTICLE III CONVERSION OF SHARES 15 Conversion of RBPI Common Stock; Merger Consideration. 15 Procedures for Exchange of RBPI Common Stock. 17 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF RBPI 21 Organization. 21 Capitalization. 22 Authority; No Violation. 23 Consents. 24 Reports, Regulatory Matters, Financial Statements. 25 Taxes. 27 Absence of Changes and Events. 29 Material Contracts; Leases; Defaults. 30 Ownership of Property; Insurance Coverage. 32 Legal Proceedings. 33 Compliance With Applicable Law. 34 Employee Benefit Plans. 35 Brokers, Finders and Financial Advisors. 37 Environmental Matters. 38 Loan Portfolio. 39 i Documents. 41 Related Party Transactions. 41 Deposits. 41 Antitakeover Provisions Inapplicable; Required Vote. 41 Registration Obligations. 42 Risk Management Instruments. 42 Fairness Opinion. 42 Trust Accounts. 42 Intellectual Property. 43 Labor Matters. 43 RBPI Information Supplied. 43 Investment Securities and Commodities 44 RBPI Information. 44 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BMBC 44 Organization. 44 Capitalization. 45 Authority; No Violation. 46 Consents. 47 Reports, Regulatory Matters, Financial Statements. 47 Taxes. 48 No Material Adverse Effect. 49 Ownership of Property. 49 Legal Proceedings. 49 Compliance With Applicable Law. 50 Employee Benefit Plans. 51 Environmental Matters. 53 Brokers, Finders and Financial Advisors. 53 BMBC Common Stock. 54 BMBC Information Supplied. 54 PBCL Sections 2538 and 2553 54 ARTICLE VI COVENANTS OF RBPI 54 Conduct of Business. 54 Current Information and Cooperation. 60 ii Access to Properties and Records. 61 Financial and Other Statements. 62 Maintenance of Insurance. 63 Regulatory Actions. 63 Consents and Approvals of Third Parties. 63 Commercially Reasonable Efforts. 63 Failure to Fulfill Conditions. 63 No Solicitation. 63 Reserves and Merger Related Costs. 66 RBPI/RBA Board of Directors and Committee Meetings. 67 RBPI/RBA Director and Employee Agreements. 67 Anti takeover Provisions. 68 2016 Tax Returns. 68 RBPI Warrants. 68 Divestment of Non Volcker Compliant Securities. 68 ARTICLE VII COVENANTS OF BMBC 68 Conduct of Business. 68 Current Information. 69 Financial and Other Statements. 69 Consents and Approvals of Third Parties. 69 Commercially Reasonable Efforts. 69 Failure to Fulfill Conditions. 69 Employee Benefits. 70 Directors and Officers Indemnification and Insurance. 71 Stock Listing. 72 BMT Advisory Board. 73 BMBC/BMT Board of Directors. 73 Rule 16b-3. 73 ARTICLE VIII REGULATORY AND OTHER MATTERS 73 RBPI Shareholder Meeting. 73 Proxy Statement Prospectus. 74 Regulatory Approvals. 75 iii ARTICLE IX CLOSING CONDITIONS 76 Conditions to Each Party’s Obligations under this Agreement. 76 Conditions to the Obligations of BMBC under this Agreement. 77 Conditions to the Obligations of RBPI under this Agreement. 79 Frustration of Closing Conditions. 79 ARTICLE X THE CLOSING 80 Time and Place. 80 Deliveries at the Pre Closing and the Closing. 80 ARTICLE XI TERMINATION, AMENDMENT AND WAIVER 80 Termination. 80 Termination Fee; Liquidated Damages 83 Effect of Termination. 85 Amendment, Extension and Waiver. 85 ARTICLE XII MISCELLANEOUS 85 Confidentiality. 85 Public Announcements. 85 Survival. 86 Notices. 86 Parties in Interest. 87 Complete Agreement. 87 Counterparts. 87 Severability. 88 Governing Law. 88 Interpretation. 88 Disclosure Schedules. 89 Specific Performance; Jurisdiction. 90 ExhibitA Form of RBPI Voting Agreement ExhibitB Form of Bank Agreement and Plan of Merger Exhibit C Form of Stock Option Cancellation Acknowledgment Exhibit D Form of Employee Non-Solicitation Agreement iv AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (this “ Agreement ”) is dated as of January30, 2017, by and between Bryn Mawr Bank Corporation, a Pennsylvania corporation (“
